Mr. Justice Hutchison
delivered the opinion of the court.
A registrar of property refused to record a certified copy of a certificate of sale issued by a collector of internal revenue, upon the ground that the real estate in question had not been previously recorded in the name of the members of a delinquent succession.
Appellant, purchaser at the tax sale, asserts that the record owner of the land, alleged predecessor in interest of the delinquents in whose name the property was sold, died1 intestate, without having married, leaving two natural children as presumptive heirs, and that no proceeding for a declaration of heirship having been instituted by these natural children, the inheritance is vacant.
None of these facts, however, appeared upon the face of the certificate presented for record, which was the only evidence before the registrar at the time of the ruling now complained of, and there is no legal presumption to the effect that an inheritance shall be presumed to be vacant or unclaimed in the absence of proof to the contrary. Amy v. Aponte et al., 29 P.R.R. 134; Armstrong & Co. v. Irizarry, 29 P.R.R. 563.
*563See also Figueroa v. Registrar, 18 P.R.R. 255; Pomales v. Registrar, 19 P.R.R. 606, relied upon by both parties to the present appeal, and Rodríguez v. Registrar, 33 P.R.R. 786, and Dieppa v. Registrar, 33 P.R.R. 842, cited by the registrar.
The ruling appealed from must be affirmed.